              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION

LINSEY RIDGDELL                           §                      PLAINTIFF
                                          §
                                          §
v.                                        §   Civil No. 1:18CV373-HSO-JCG
                                          §
                                          §
ALLSTATE INSURANCE COMPANY;               §
J, K, and/or L, any insurance company §
or other entity which provides            §
uninsured or underinsured motorist        §
benefits to Plaintiff, all of whose names §
and legal addresses are presently         §
unknown to the Plaintiff but will be      §
substituted when ascertained,             §
separately and severally                  §                  DEFENDANTS


                            FINAL JUDGMENT

     In accordance with the Memorandum Opinion and Order entered this date,

     IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

is DISMISSED.

     SO ORDERED AND ADJUDGED, this the 27th day of September, 2019.


                                   s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE
